DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “the other end part of the rod,” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the other end part” is intended to mean the “one end part” of line 4, the “another end part” of line 4, or a different end part. 
Claim 9 recites the double-inclusion of, “a first actuator” in line 9 and “a second actuator” in line 13.  In light of the specification, it is unclear if claim 9 includes a recitation of the same element twice, e.g. that either of the “a first actuator” or the “a second actuator” has antecedent basis to the “actuator” of claim 1, line 7.1  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakayama (US 2019/0264795). 
Regarding claim 1, Nakayama discloses a robot arm in which a second member (6) is rotationally coupled to a first member (5) via a decelerator (70) that accommodates lubricant (72) therein, the robot arm 5comprising: a circulation path in which the lubricant as gears spin, lubricant is circulated within the area shown containing lubricant 72); a storage part (SP) that is arranged in the circulation path and stores the lubricant; and an actuator (61) configured to circulate the lubricant, 10wherein the storage part is provided with a filter (35) for capturing impurities in the lubricant in such a way that the filter covers an outlet of the lubricant in the storage part (the structure is inherently capable of performing the functional recitation, insomuch as the filter 35 prevents grease 72 from flowing therethrough by para. 24; see fig. 3, where filter 35 covers the outlet 32d, preventing escape of lubricant; plainly, the filter 35 captures lubricant, including the impurities, within the enclosure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al. (US 6,701,220), in view of Long et al. (US 2014/0091023), as evidenced by Nakamura (US 2010/0154579). 
Regarding claim 1, Lundstrom discloses a robot arm in which a second member (3) is rotationally coupled to a first member (2) via a decelerator (5) that accommodates lubricant therein (gear housing 10 is filled with cooling and lubricant medium 12, which surrounds gears 5, 7, 9, col. 3, lines 23-25), the robot arm 5comprising: a circulation path (10a, 10b, 10c, 11) in which the lubricant is circulated via the decelerator (the arrangement is clearly shown in fig. 1, with gearing 5, 7, 9 in each of 10a, 10b, 10c); a storage part (10a) that is arranged in the circulation path and stores the lubricant (as a direct consequence of gravity, the compartment 10a shown in fig. 1 will contain the lubricating medium 12, either at a time during operation or at a time when the robot is not in use); and an actuator (13) configured to circulate the lubricant (col. 4, lines 2-4), wherein a filter for capturing impurities in the lubricant (magnetic stoppers to keep the oil free from wear particles, col. 2, lines 47-50)10.  
The disclosure of Lundstrom is silent wherein the storage part is provided with the filter for capturing impurities in the lubricant in such a way that the filter covers an outlet of the lubricant in the storage part.
410) is provided with a filter (420; see description of paras. 44, 48) in the lubricant circulation loop prior to the external pump 316 (see arrangement of fig. 4) for capturing impurities in the lubricant (see discussion of para. 37) in such a way that the filter covers an outlet of the lubricant in the storage part (fig. 4 shows filter 420 between sump 410 and external pump 416, with filter 420 downstream of sump 410). 
Further, as evidenced by the disclosure of Long, debris or other contaminants impact the performance of a pump (Long, para. 37); and as evidenced by the disclosure of Nakamura (see discussions of paras. 12, 16-17, 30), the wear associated with robotic speed reducers is known to produce a powder which contaminates robotic lubricants. Therefore, as evident by Long and Nakamura, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Long with the structure of Lundstrom in order to restrain the wear-induced contamination of the robot’s lubrication (see discussions of paras. 12, 16-17, 30), and therefore reduce the impact of debris on the pump (see discussion of Long, para. 37).  
The combination suggested by the disclosures of Lundstrom and Long would necessarily result in the following: wherein the storage part (10a, Lundstrom) is provided with a filter (magnetic stoppers, Lundstrom) for capturing impurities in the lubricant in such a way that the filter covers an outlet of the lubricant in the storage part (as taught by Long, the combination suggests that the magnetic stopper of Lundstrom is placed after the compartment 10a and before the pump 13 of Lundstrom). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al. (US 6,701,220), Long et al. (US 2014/0091023), Nakamura (US 2010/0154579), in view of Hugel (US 2017/0368656). 
Regarding claim 2, the combination of Lundstrom and Long suggests the robot arm according to Claim 1, but lacks the teaching wherein 15the outlet of the lubricant in the storage part is formed in an end part on a side opposite to a gravity direction in the storage part, and the filter is fixed to the end part on the side opposite to the gravity direction in the storage part in such a way that the filter covers the outlet from an inside direction of the storage part.  
Hugel is in the related field of endeavor of lubricant circulation (abstract) and teaches a sedimentation container (10, shown in fig. 2 with connection 15) with an enlarged cross-section relative to the oil stream, e.g. connected pipe segments 5, 6, which reduces the speed of flow and allows settling of particles which are collected in the bottom region of the sedimentation container 10 (see discussion of para. 30). 
However, as evidenced by Hugel, the use of the sedimentation container 10 allows the system to drain off the settled suspension which is richer in relatively coarse particles than the overall suspension (para. 39). One of ordinary skill in the art would immediately see Lundstrom, col. 2, lines 47-50). Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the sedimentation container of Hugel in combination with the lubricant circulation system of Lundstrom, Long in order to allow the system to drain off the settled suspension which is richer in relatively coarse particles than the overall suspension (see Hugel, para. 39), and therefore conserve lubricant.  
The combination suggested by the disclosures of Lundstrom, Long, and Hugel would necessarily result in the following: wherein 15the outlet (12, Hugel) of the lubricant in the storage part (10, Hugel) is formed in an end part on a side opposite to a gravity direction in the storage part (clearly shown in fig. 2 of Hugel), and the filter (magnetic stopper, Lundstrom) is fixed to the end part on the side opposite to the gravity direction in the storage part in such a way that the filter covers the outlet from an inside direction of the storage part (as taught by Long in the combination). 

Claims 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lundstrom et al. (US 6,701,220), Long et al. (US 2014/0091023), in view of Nakamura (US 2010/0154579). 
Regarding claim 3, the combination of Lundstrom and Long suggests the robot arm according to Claim 1, but lacks the teaching wherein the actuator pushes out the lubricant using the rotation of the second member with respect to the first member as a drive source.  
Nakamura teaches an actuator (7, 8, 9) pushes out the lubricant using the rotation of a second member (6) with respect to a first member (4) as a drive source (piston rod 9 is connected to piston 8 at 9a and arm 6 at 9b, para. 25; when arm 6 is pivoted, lubricant inside cylinder 7 is supplied to the speed reducer 2a by either of pipes 11a, 11b, paras. 28-29). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the piston actuator of Nakamura in combination with the structure of Lundstrom, for the purpose of increasing the total amount of lubricant and, therefore, restraining the rise in temperature of the system (see discussion of Nakamura, paras. 16-17, regarding the advantages of the external piston-actuator). 
Regarding claim 6, the combination of Lundstrom and Long suggests the robot arm according to Claim 1, but lacks the teaching wherein the actuator comprises a piston pump that pushes out the lubricant, a piston included in the piston pump moving using the rotation of the second member with respect to the first member as a drive source.  
Nakamura teaches an actuator (7, 8, 9) comprises a piston pump that pushes out the lubricant, a piston (8, 9) included in the piston pump moving using the rotation of a 6) with respect to a first member (4) as a drive source (piston rod 9 is connected to piston 8 at 9a and arm 6 at 9b, para. 25; when arm 6 is pivoted, lubricant inside cylinder 7 is supplied to the speed reducer 2a by either of pipes 11a, 11b, paras. 28-29). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the piston actuator of Nakamura in combination with the structure of Lundstrom, for the purpose of increasing the total amount of lubricant and, therefore, restraining the rise in temperature of the system (see discussion of Nakamura, paras. 16-17, regarding the advantages of the external piston-actuator). 
Regarding claim 7, the combination of Lundstrom, Long, and Nakamura suggests the robot arm according to Claim 6, wherein the actuator comprises: a through-hole that penetrates through the piston (figs. 1, 2 of Nakamura show pipes 11a, 11b connected to both sides of piston 7); and a valve mechanism (operation of hermetically-sealed piston 8 within cylinder 7) configured to open the through-hole when the 10second member is rotated in one direction with respect to the first member and the piston is moved and to block the through-hole when the second member is rotated in another direction with respect to the first member and the piston is moved (piston 8 is hermetically sealed within cylinder 7 that has openings for 11a, 11b, so the operation of 7, 8 shown in figs. 1, 2 reads on the limitations, as claimed, when the piston is moving as roughly shown in fig. 2 and when the piston moves then stops as roughly shown in fig. 1).  
	 


Allowable Subject Matter
Claims 8, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2173.05(o): “[W]here a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)”